Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group II in the reply filed on 12/10/2020 is acknowledged.  The traversal is on the ground(s) that Group I and II are no longer distinct because group 1 now contains a dependent claim which has a motor; however, this is not persuasive.   Claim 1 of Group I and claim 9 of Group II are still distinct which renders the claim sets distinct, which applicant has not argued in regards to claims 1 and 9.
In regards to Groups II and III, applicant argues that separate search strategies would not be required for Group II and III and that they contain the same limitations; however this is not found persuasive.  The claims encompass different limitations such as claim 9 specifically requiring a physical heat exchanger and claim 16 only requiring phase change material, further claim 16 does not require the motor that claim 9 requires.
Claims 1-8, 16-21 are withdrawn.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


     Regarding Claim 9, the recitation of “causing continuous bending of the elastocaloric material according to the defined radius of curvature for a predetermined period of time creating a first phase transformation in the elastocaloric material, wherein the heat exchanger is to transfer exothermic latent heat emitted from the elastocaloric material due to the first phase transformation during the predetermined period of time, and wherein the heat exchanger is to transfer endothermic latent heat from an ambient environment adjacent to the elastocaloric material after the predetermined period of time ends 

Claim 11 is rejected for the same reasons as claim 9 above as it depends upon claim 9 and contains a continuation of said limitations that are indefinite.  In regards to claim 11, “causes a temperature decrease” is considered to be a functional limitation of which the heat exchange is required to be capable of.

Claim 12 is rejected for the same reasons as claim 9 above as it depends upon claim 9 and contains a continuation of said limitations that are indefinite.  In regards to “the temperature decrease” this is considered to be a functional limitation of which the heat exchange is required to be capable of.

Regarding Claim 13, the recitation of “wherein the elastocaloric material undergoes a second phase transformation when the elastocaloric material is no longer experiencing bending” in lines 1-3 renders indefinite the metes and bounds sought for protection of the claim. In the instant case, the claim recites both an apparatus and process in the same claim. Per MPEP 2173.05(p): “[a] single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.”  The claims require the presence of a method step of having a second phase transformation which is considered indefinite as it is an apparatus claim, thus the material just be capable of said transition.



Claim 15 is rejected for the same reasons as claim 9 above as it depends upon claim 9 and contains a continuation of said limitations that are indefinite.  In regards to claim 15, “predetermined period of time comprises approximately 60 seconds” is considered to be a functional limitation of which the heat exchange is required to be capable of.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-11, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (US PG Pub 20170138648), hereinafter referred to as Cui.

With respect to claim 9, Cui teaches (Figure 3) an elastocaloric cooling system comprising: an elastocaloric material (refrigerant belt 1 made of a thermoelastic material, paragraphs 35-36), 
a heat exchanger comprising a defined radius of curvature (the heat exchanger can be seen in Figure 4 which includes the belt and the roller wheels such that a radius of curvature is provided by the belt rotating through the wheels and around the system); and a motor to drive the elastocaloric material around the heat exchanger causing continuous bending of the elastocaloric material according to the defined radius of curvature for a predetermined period of time creating a first phase transformation in the elastocaloric material (motor 5, which causes the bending through compression between the wheels that it causes stress which, paragraph 16 which would cause the phase change, paragraph 3),
wherein the heat exchanger transfers exothermic latent heat and wherein the heat exchanger is to transfer endothermic latent heat from an ambient environment (in one condition the thermoelastic receives heat and in the other it cools, paragraph 16, wherein an individual section can be considered the heat exchanger such that a first part provides the first step and the second the second step).

Cui (Figure 3) does not teach wherein the heat exchanger is to transfer exothermic latent heat emitted from the elastocaloric material due to the first phase transformation during the predetermined period of time, and wherein the heat exchanger is to transfer endothermic latent heat from 

Cui (paragraph 3) teaches that in the thermoelastic method that latent heat can either be released or absorbed during the stress induced solid-to-solid transition.

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have reversed the process of Cui according to the knowledge provided by Cui such that during the stress phase heat is absorbed (temperature raised) and during the non-stress phase heat is removed (temperature lowered) since it has been shown that choosing from a finite number of predictable solutions to yield predictable results is obvious whereby the teachings of Cui show that both conditions are known and thus it would have been obvious to have used Cui to instead of remove heat from a medium to have added heat to the medium during the non-stress phase.  The predetermined time would be the amount of time a given section is stressed and thus would experience bending.

With respect to claim 10, Cui as modified teaches wherein the elastocaloric material is copper-based (copper is one of the basses for the thermoplastic (copper aluminum nickel, paragraph 19).

With respect to claim 11, Cui as modified teaches wherein the endothermic latent heat transfer causes a temperature decrease of the elastocaloric material (during the endothermic latent heat transfer that is what would happen).

With respect to claim 13, Cui as modified teaches wherein the elastocaloric material undergoes a second phase transformation when the elastocaloric material is no longer experiencing bending (after compression is removed the thermoelastic material transforms back to austenite).

With respect to claim 14, Cui teaches wherein the bending comprises edge-bending (the edges of the material would bend when compressed). 

With respect to claim 15, Cui does not teach wherein the predetermined period of time comprises approximately 60 seconds.
Cui does tach that the rolling speed is set to allow for heat transfer by adequately controlling it and making it not too fast (paragraph 38), and thus the time with which any specific area would be under compression and thus being bent would be a result effective variable to allow for heat transfer occur without being too fast.   Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed for the predetermined time period to have been 60 seconds as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It should be further noted, that this is an apparatus claim and claiming a predetermined time period through which the bending is occurring is merely part of the function of operation and thus does not limit the claims further as for a time period to be present it would require a method step.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui and further in view of DeGregoria (US Patent No. 5339653), hereinafter referred to as DeGregoria.

With respect to claim 12, Cui as modified does not teach wherein the temperature decrease is in a range of 1.85°C to 16°C.

DeGregoria teaches that the temperature change of an elastocaloric material can be about 14 degree C as it is stretched and relaxed (Column 3, lines 20-24).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of DeGregoria to have had the temperature decrease in Cui to have been 14°C as applicant appears to have placed no criticality on the claimed range (see paragraph 8, “may be in range”) and since it has been held that “[i]n the case where the claimed ranges In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816.  The examiner can normally be reached on Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN M KING/             Primary Examiner, Art Unit 3763